Citation Nr: 0637336	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for irritable bowel syndrome (IBS) and 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case has been advanced on the docket due to the 
veteran's financial hardship. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  During the appeal period the veteran's irritable bowel 
syndrome (IBS) was not productive of more than diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

2.  IBS was the predominant disability from August 1992 to 
January 1993; gastroesophageal reflux disease (GERD) may be 
considered the predominant disability from January 1993 to 
October 1993, and they may considered of equal severity since 
October 1993.  

3.  The veteran's IBS and GERD have not been productive of 
material weight loss, hematemesis, melena and moderate 
anemia, or other symptom combinations productive of a severe 
impairment of health.

4.  The veteran's disability picture is not severe enough to 
warrant elevation of his disability rating to the next higher 
rating.

5.  The basic criteria for a TDIU are not met and the veteran 
is not unable to attain and follow substantially gainful 
employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for IBS and GERD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, 
Diagnostic Codes 7305, 7307, 7319 and 7346 (2006).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim for service 
connection for his gastrointestinal disorders was filed in 
November 1991.  The veteran's claim was initially decided in 
a rating decision issued in March 1992.  The veteran 
perfected an appeal of this denial in September 1992.  The 
Board granted service connection in April 1999 for IBS and 
GERD, and the RO issued a rating decision implementing that 
grant and assigning a 30 percent evaluation effective 
November 22, 1991.  The veteran filed a Notice of 
Disagreement with the evaluation of 30 percent for his now 
service-connected IBS and GERD in December 1999.  Thus, the 
bulk of the processing of the veteran's claim was prior to 
the enactment of the current notice requirements.  The RO 
attempted to provide notice in September 2001 to the veteran 
concerning his claim for a higher initial disability rating, 
but this notice was insufficient as it provided the wrong 
information on what the veteran needed to show to establish 
entitlement to a higher disability rating (rather it set 
forth entitlement to service connection).  The RO provided 
further notice to the veteran in October 2002, but this 
notice was also insufficient as it again failed to tell the 
veteran what is needed to establish entitlement to a higher 
disability rating.  This information was provided to the 
veteran, however, in a May 2003 letter.  Accordingly, by then 
the veteran was provided notice of the first, second and 
third elements as set forth in Pelegrini II.  Notice of the 
fourth element was provided in a November 2005 letter.  Thus, 
when these letters are read as a whole, the veteran has been 
provided with notice of all four Pelegrini II elements.  

As for the veteran's claim for a TDIU, the initial notice 
sent in February 2001 was insufficient as it failed to 
provide the veteran with notice of what is necessary to 
establish entitlement to a total rating based upon 
unemployability.  Proper notice was not provided to the 
veteran until November 2005.  

Although proper notice was provided after the initial 
adjudication of his claims, the Board finds that the veteran 
has not been prejudiced thereby.  The content of these 
notices, when read as a whole, fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he 
submitted substantial evidence in support of his claims.  
Therefore the veteran had actual knowledge of VA's need to 
have information and evidence relating to his claims.  
Finally, the veteran was provided with the text of the 
relevant regulations relating to VA's duty to notice and 
assist.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claims process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notices.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records are in the claims file for December 1988 
through June 2006.  The veteran has not identified any 
private treatment records but has submitted various 
statements from private doctors.  Records from the Social 
Security Administration were obtained in February 2006.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statements of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in February 
1992, May 1998, April 2002 and November 2005.  A supplemental 
opinion was also obtained dated in July 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
gastrointestinal disorders since he was last examined.  The 
veteran has not reported receiving any recent treatment 
(other than VA treatment which records have been obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  An opinion 
was also obtained in November 2005 regarding the veteran's 
employability.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's claim for a higher evaluation for IBS and GERD 
is an original claim that was placed in appellate status by 
his disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board initially notes that the veteran's gastrointestinal 
disorders of IBS and GERD have been rated 30 percent 
continuously since November 22, 1991, except for the period 
of August 18, 1993 to October 1, 1993 for which the veteran 
was granted a temporary total evaluation due to surgical 
treatment of his service-connected GERD requiring 
convalescence.  Thus the Board will treat each period of time 
before and after the temporary total evaluation as separate 
and distinct periods for rating purposes.

The veteran's IBS and GERD have been evaluated under 
Diagnostic Codes 7319 and 7346 and assigned a single rating 
of 30 percent.  There are diseases of the digestive system, 
particularly within the abdomen, which while differing in the 
sight of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principal 
relating to pyramiding as outlined at 38 C.F.R. § 4.14.  38 
C.F.R. § 4.113 (2006).  Thus diagnostic codes 7301 to 7329 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2006).  Thus, the veteran's IBS and GERD must, therefore, be 
rated as a single disability.

The Board notes that certain provisions of the rating 
schedule for digestive system disorders were revised, 
effective July 2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 
2001).  However, the criteria for Diagnostic Codes 7319 (IBS) 
and 7346 (hiatal hernia) remained unchanged.

IBS is evaluated under Diagnostic Code 7319.  The highest 
possible rating under this code is 30 percent, which the 
veteran is already receiving, and requires severe symptoms of 
IBS with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (2006). 

The Rating Schedule does not provide a specific diagnostic 
code for evaluation of GERD.  Thus, the veteran's GERD has 
been evaluated as analogous to the diagnostic criteria set 
forth in Diagnostic Code 7346 for hiatal hernia.  Under 
Diagnostic Code 7346, a 10 percent evaluation is warranted 
where the evidence shows two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation contemplates a level of impairment which 
includes symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006). 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for rating disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).

It was previously determined that the veteran's primary 
disability was IBS, and thus his IBS and GERD have been 
evaluated using Diagnostic Code 7319.  The veteran argues, 
however, that his GERD is the predominant disability and thus 
he is entitled to a 60 percent disability rating under 
Diagnostic Code 7346 or under another applicable diagnostic 
code pertaining to stomach disorders such as Diagnostic Code 
7307 for hypertrophic gastritis.

November 22, 1991 to August 12, 1993

The medical evidence shows that the veteran was seen in 
November 1991 with reports of bright red blood in his stools 
for two days.  He denied a history of hemorrhoids or peptic 
ulcer disease.  He reported feeling very tired on Saturday 
night after a hard day of labor at work and then developing 
pain in the inguinal area, left greater than right, with 
occasional changes in urine color.  He denied melena but 
referred generalized weakness, nausea and headaches.  He also 
denied any changes in weight.  Physical examination of the 
abdomen was normal except for tenderness on palpation.  No 
external or internal hemorrhoids were palpated.  Prostate was 
normal.  Assessment was rectal bleeding by history with no 
actual symptoms at that time.  

He was seen again two days later with complaints of low back 
pain.  He again complained of blood upon toilet tissue 
associated with a hard stool but none noted in the previous 
24 hours.  He denied abdominal pain, nausea, vomiting or 
melena.  The assessment was hematochezia probably secondary 
to internal hemorrhoids.  He underwent a colonoscopy that day 
which confirmed the presence of internal hemorrhoids.  He was 
seen for follow up on January 15, 1992 and reported no 
abdominal or back pain and good appetite.    

On March 5, 1992, the veteran underwent a barium enema, which 
was normal except for a few small diverticula noted in the 
colon.  The veteran was not seen again until July 1992, when 
he came in with complaints of left lower quadrant abdominal 
pain, nausea, vomiting, coughing of yellow sputum and fever.  
He was diagnosed to have bronchitis and abdominal distress, 
probable gastritis recurrence.  He was prescribed antibiotics 
and Mylanta.  He returned five days later with continuing 
complains of left lower quadrant abdominal pain "for quite 
some time" with vomiting a few times a week.  He reported 
having diarrheal stools since the last visit.  He denied 
melena and hematemesis.  He also reported subjectively 
feeling feverish.  His temperature was 99.2 degrees.  He 
reported losing weight and weighed 125 pounds, but it was 
noted that he had poor eating habits and was not taking 
breaks for meals due to his busy schedule.  The assessment 
was left lower quadrant pain likely low grade diverticulitis 
or secondary to diarrhea.  

The veteran was next seen on August 13, 1992 for complaints 
of left lower quadrant pain radiating to the left flank and 
fever of 101 degrees in past week.  Physical examination 
revealed deep tenderness in the left lower abdominal 
quadrant, little guarding, and peristaltic rushes.  The 
impression was partial obstruction of unknown etiology, and 
the veteran was admitted to the hospital for evaluation.  An 
abdominal series was not remarkable and labs were within 
normal limits.  The veteran's hospital course was 
unremarkable as well, with the veteran being placed on a 
clear liquid diet on day two, tolerated well, and then a 
regular diet on day three, also tolerated well, with 
decreased abdominal pain.  An abdominal CT scan was done that 
revealed diverticulosis but no diverticular abscess or 
inflammation of the bowel.  The discharge diagnosis was 
diverticulitis.  

Subsequent treatment records continue to show similar 
complaints of left lower quadrant abdominal pain with nausea 
and occasional vomiting but no diarrhea or melena.  In 
December 1992, the veteran was seen for a gastrointestinal 
consult.  This treatment note indicates that the CT scan with 
IV contrast conducted in August 1992 revealed a soft tissue 
mass in the left lower quadrant of 4 by 5 cm lobulated.  It 
was questioned whether this could be small bowel loops.  Also 
shown was multiple diverticuli.  The veteran's recent medical 
records were reviewed and the assessment was chronic left 
lower quadrant pain with abdominal CT finding of possible 
small bowel loops.  The veteran also complained of occasional 
watery stools and intermittent constipation with awakening at 
night and bright red blood occasionally in stool.  He 
reported that a high fiber diet helps.  It was noted that 
this may be symptomatic of diverticular disease or irritable 
bowel.  

Seen for the first time in this note are also complaints 
regarding the upper gastrointestinal tract.  The veteran 
complained of dyspepsia, dysphagia, stomach pain, 
questionable episode of hematemesis one week before, nausea 
for one month, increased eructation, regurgitation of food, 
and positive pyrosis.  His weight was reported as stable.  
These symptoms occurred intermittently approximately once a 
year.  Tests were ordered but no assessment was made.  An 
upper gastrointestinal series with barium swallow was 
conducted on December 28, 1992.  This test revealed the 
veteran had a small hiatal hernia with spontaneous 
gastroesophageal reflux, but no evidence was present of acute 
peptic ulcer disease.  There was also a slight prominence of 
the duodenal folds which may have been consistent with bulbar 
duodenitis.

The veteran was seen for follow up on January 20, 1993.  He 
reported worsening symptoms of burping, gas, and sharp and 
crampy throbbing abdominal pain.  The assessment was chronic 
abdominal pain with abnormality on upper GI series to include 
gastroesophageal reflux.  An esophagogastroduodenoscopy (EGD) 
was ordered.  The EGD was conducted in February 1993 and 
revealed erosive esophagitis Grade IV, duodenitis, GERD, 
small hiatal hernia and a Schatzki ring.  The veteran was 
started on Prilosec 20 mg once a day in the morning.  A 
follow-up EGD conducted in April 1993 showed improvement in 
the veteran's condition with resolution of the erosive 
esophagitis and the Schatzki ring, and with only mild distal 
esophagitis without erosion and hiatal hernia remaining.  The 
report also indicates that the veteran's weight had been 
stable although he has had continued chronic abdominal pain.  
Also noted in the EGD report was that the veteran was noticed 
to have increased liver function tests since August 1992 and 
was hepatitis C positive.  

In July 1993, the veteran was assessed for surgery due to 
continuing symptoms of reflux with severe burning 
retrosternal pain, nausea and vomiting.  On August 13, 1993, 
the veteran underwent a Nissen fundoplication for treatment 
of severe GERD.  

The Board notes that the veteran underwent a VA examination 
in February 1992, but no findings were made regarding either 
of the veteran's service-connected gastrointestinal 
disorders.  Thus this examination is not useful for rating 
purposes.

The Board finds that, prior to January 1993, the veteran's 
primary gastrointestinal disorder was his chronic bowel 
problems diagnosed alternatively as diverticulosis, 
diverticulitis, and possible irritable bowel.  Until December 
1992, there were no complaints seen of any GERD symptoms such 
as belching and dyspepsia, although there were some 
complaints of nausea and vomiting.  Since the primary 
complaint, however, was of left lower quadrant abdominal pain 
with additional symptoms and the primary diagnosis at that 
time was diverticulitis, it is concluded the veteran's 
chronic bowel problem was the predominant disability at that 
time.  Thus, evaluation under Diagnostic Code 7319 is 
appropriate.  Since the veteran is rated at the maximum 30 
percent allowable under Diagnostic Code 7319 already for the 
period of November 1991 to December 1992, a higher disability 
rating is not available for that period.  

The treatment records show that in January 1993, the 
veteran's upper gastrointestinal disorders became the 
predominant disability eventually resulting in surgical 
intervention on August 13, 1993.  Thus evaluation under 
Diagnostic Code 7346 would be appropriate for that period.  
The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 30 percent under Diagnostic Code 7346.  
In order to be entitled to a higher rating of 60 percent 
under Diagnostic Code 7346, the evidence must show the 
veteran's GERD was productive of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia.  
Alternatively, a 60 percent evaluation is warranted where the 
medical evidence shows that other symptom combinations are 
productive of severe impairment of health

Although the treatment records show the veteran had symptoms 
of pain and a few complaints of vomiting, the evidence fails 
to show the veteran also had material weight loss and 
hematemesis or melena with moderate anemia due to his GERD.  
As for weight loss, from November 1991 to November 1992, the 
medical evidence shows the veteran's weight fluctuated from 
147.5 pounds down to 125 pounds and then back up to 146 
pounds.  The Board is not convinced, however, that this loss 
of weight is due to the veteran's GERD.  First, as previously 
indicated, the veteran's predominant disability during 1992 
was his chronic bowel disorder not GERD.  Second, the July 
1992 treatment note that recorded the 125 pound weight also 
notes that the veteran had poor eating habits and was 
skipping meals due to his busy schedule.  The veteran 
regained the weight within four months.  The treatment 
records from early 1993 indicate that the veteran's weight 
remained stable in 1993.  (See e.g., April 1993 EGD report.)  
Finally, VA treatment records do not show the veteran had 
hematemesis or melena with moderate anemia.  There is only 
one treatment note where the veteran report having an episode 
of hematemesis, and the veteran consistently denied melena.  
Furthermore, there is no evidence that the veteran's lab 
results showed moderate anemia due to either hematemesis or 
melena.  Thus a higher rating of 60 percent is not warranted 
under the first set of criteria, described in Diagnostic Code 
7346.

Nor does the evidence show a combination of other symptoms 
productive of severe impairment of health.  The evidence 
shows that the veteran's condition greatly improved with 
treatment from February 1993 to April 1993 as shown by the 
EGD studies.  However, once the veteran was taken off the 
Prilosec and put back on Tagamet, his symptoms again worsened 
and surgery was recommended at that point.  Although the 
treatment records indicate the veteran's GERD was severe in 
nature, this alone is insufficient to show that the veteran's 
symptoms were productive of a severe impairment of health.  

The Board acknowledges that there is evidence that the 
veteran was using a wheelchair starting in March 1993.  A 
private doctor's statement dated May 28, 1993 indicates that 
the veteran had been using a wheelchair since March 1993 due 
to generalized body pain and weakness, but there is no 
indication in the VA treatment records of the veteran using a 
wheelchair or having generalized body pain and weakness due 
to his gastrointestinal disorders.  

Furthermore, this private doctor's report is not reliable for 
rating purposes.  He stated that the veteran's diagnoses were 
ulcerative colitis, peptic ulcer and erosive esophagitis.  
The VA treatment records, however, do not reflect any of 
these diagnoses except erosive esophagitis by EGD in February 
1993 but which was resolved by April 1993.  Thus it appears 
that this doctor's report is based upon the veteran's self-
report of his diagnoses rather than upon an actual review of 
the VA treatment records.  

Furthermore, medical evidence prior to 1993 shows that the 
veteran had an injury to his low back, from which he had 
chronic pain and complaints of numbness, tingling and 
weakness in his legs.  (See VA treatment records from 
November 1991 through March 1992.)  The Board is, therefore, 
not convinced that the veteran's use of a wheelchair is 
evidence that the veteran's gastrointestinal disorders were 
productive of a severe impairment of health.

In addition, the Board finds that the preponderance of the 
evidence is against finding that the veteran's total 
disability picture of his service-connected gastrointestinal 
disorders warrants elevation to a 60 percent disability 
rating under Diagnostic Code 7346.  The evidence shows that 
until the end of 1992 the veteran's IBS was the primary 
disability.  Thereafter, until August 1993, the veteran's 
GERD appears to have taken prominence over his IBS as no 
treatment record refers to any complaints of IBS.  But the 
medical evidence does not show that the veteran's disability 
picture related to his service-connected gastrointestinal 
disorders was of such severity to warrant elevation to the 
next higher rating.  Rather, as previously indicated, the 
medical evidence clearly shows that the veteran's service-
connected gastrointestinal disabilities were consistent with 
a 30 percent disability rating under Diagnostic Code 7319 for 
severe irritable colon syndrome with alternating diarrhea and 
constipation and more or less constant abdominal distress, or 
under Diagnostic Code 7346 for symptoms that were productive 
of a considerable impairment of health.  

There is also no evidence that the veteran suffered from a 
severe impairment of health due to his service-connected 
gastrointestinal disorders.  There was no evidence of anemia.  
The only evidence of disturbances in nutrition is the 
fluctuation in the veteran's weight.  As previously 
discussed, however, the veteran's weight loss was shown to be 
due to the veteran's propensity to skip meals due to his busy 
schedule rather than due to his gastrointestinal disorders.  
After the most significant weight loss, he regained that 
weight back easily within several months thus indicating that 
the veteran had no impairment in his ability to gain weight.

The Board notes that it has considered whether the veteran's 
service-connected gastrointestinal disorders may be rated 
under any other diagnostic code related to the digestive 
system, but finds that there is none that are comparable.  
The closes would be Diagnostic Code 7307 that evaluates 
hypertrophic gastritis, but the criteria for a 60 percent 
disability rating requires a showing of chronic gastritis 
with severe hemorrhages or large ulcerated or eroded areas, 
which the evidence in this case does not show.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's disability picture from November 1991 to August 
1993 is consistent with the criteria for a 60 percent 
disability rating.  The preponderance of the evidence being 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the veteran's claim must be 
denied.


October 1, 1993 to the Present

On August 13, 1993, the veteran underwent a Nissen 
fundoplication for treatment of his severe GERD.  Due to the 
surgery and subsequent convalescent period, the RO awarded 
the veteran a temporary total rating from August 13, 1993 to 
October 1, 1993.  As of October 1, 1993, the RO reduced the 
veteran's disability rating back to 30 percent and has 
continued that rating to date.

The post-surgical inpatient treatment records from August 
1993 show that the veteran reported an immediate improvement 
of his GERD symptoms, and he was discharged without any 
medications for his GERD.  At his follow up visit in 
September 1993, the veteran had no complaints of heartburn or 
other GERD symptoms.  In October 1993, the veteran did not 
complain of any GERD but did report getting nauseated after 
eating approximately once a week.  The assessment was that 
the veteran was doing well after his surgery, and he was 
discharged from General Surgery.  At a December 1993 
evaluation for a claim for benefits from the Social Security 
Administration, the veteran reported that his GERD was doing 
well.  

The veteran was seen in November 1993 with complaints of 
headaches for which he was taking Percocet.  It was noted 
that the veteran had been in a wheelchair since March as his 
legs felt weak and sleepy with tingling all over.  Past 
medical history only listed hepatitis C and diverticulitis.  
On physical examination, everything was normal except for 
some abdominal tenderness.  The impression was headaches, 
rule out cluster versus vascular, and multiple complaints 
probably secondary to arthritis.  He was seen again in 
December 1993.  He again complained of headaches and body 
pain with an onset several years before.  He described his 
headaches as tingling, sharp, needles and ache above the 
right eye that were always present and worsen with flexion of 
the neck.  He also referred pain in various other places such 
as his low back and both legs.  His legs were numb and weak.  
The impression was occipital neuritis and TMJ syndrome.  The 
veteran was next seen on January 10, 1994.  He brought in 
various documents showing a history of GERD with erosive 
grade IV esophagitis leading to Nissen fundoplication in 
August 1993 still having same symptoms, diverticulosis, 
history of active hepatitis C and in wheelchair since March 
1993 because of severe body and joint aches, nausea and 
headaches.  Physical examination was normal.  The impression 
was vague myalgias and abdominal pains, GERD status post 
Nissen fundoplication, and benign persistent hepatitis C.  

However, treatment records from April 1994 show the veteran's 
GERD was stable, and his primary complaint was right upper 
quadrant abdominal pain related to his nonservice-connected 
hepatitis C.  He was also seen for complaints of pain in his 
back, thighs and knees which he indicated were the result of 
injuries received on January 24, 1994 when he fell backwards 
in his wheelchair while going up a ramp at his home.  
Subsequent treatment records show that the veteran's main 
medical complaint was his back disability for which he 
underwent surgery in 1997, which failed.  The treatment 
records since 1994 do show some occasional complaints of GERD 
and IBS symptoms with continued treatment with medications 
that keep these conditions fairly well controlled.  

The veteran underwent a VA examination in May 1998 for his 
gastrointestinal disorders.  He reported his current symptoms 
to include left upper and lower quadrant abdominal pain 
relieved with defecation, chronic constipation with 
occasional diarrhea, nocturnal cough, indigestion, halitosis, 
and chronic nausea but no vomiting.  He also reported having 
lost 10 pounds over the past year.  He stated that he still 
has some residual reflux disease after his surgery in 1993, 
but that he treats it with Tagamet.  The veteran's weight was 
145 pounds; with no evidence of malnutrition or anemia.  
Physical examination of the veteran's abdomen revealed it to 
be soft, depressible with bowel sounds present.  There was no 
hepatosplenomegaly and no tenderness.  There were multiple 
abdominal scars from his Nissen fundoplication surgery.  He 
was currently being treated with Tagamet 400 mg every 12 
hours and docusate.  There was no evidence of internal 
cutaneous fistula.  The examiner noted the last barium enema 
performed in April 1998 revealed isolated scattered 
diverticula.  The diagnoses were GERD, which was described as 
an active problem the symptoms of which were improved 80 
percent by the 1993 surgery; IBS manifested by chronic 
constipation and chronic abdominal pain which improves after 
bowel movement; and diverticulosis, which was described as 
very mild and most likely the result of the veteran's dietary 
habits and would not account for any of the veteran's 
symptomatology.  

The veteran underwent another VA examination in April 2002.  
He reported his current symptoms to include nausea, vomiting, 
chest pain after meals, bloating, constipation, flatulence, 
increased intestinal gas, and hard bowel movements in the 
morning with soft ones thereafter.  On physical examination, 
he was alert and oriented and in no pain.  His weight was 
158.5 pounds.  His abdomen was soft and depressible.  
Peristalsis was present.  There were no masses, tenderness or 
visceromegaly.  Diagnostic testing reviewed consisted of an 
August 1995 upper gastrointestinal series that failed to show 
any GERD and an April 1998 barium enema that showed 
diverticulosis but was otherwise normal.  

VA treatment records show that in November 2002 and July 2003 
the veteran complained of abdominal pain around the umbilicus 
lasting for a few minutes to a few hours for a few days at a 
time.  He denied any associated nausea, vomiting, diarrhea or 
constipation however.  It was noted in a November 2003 
treatment note that there had been no changes in the 
veteran's weight.  

In April 2005, the veteran had a consult with the 
Gastroenterology clinic.  He complained of chronic burning 
chest pain.  It was noted he had a hiatal hernia repair in 
1993 but that he has continued to have problems with nausea, 
burning chest pain and gas.  He belches easily.  He says food 
goes down well but seems to stop in the epigastrium.  He has 
some constipation as well as loose stools.  He had a normal 
colonoscopy in December 2003.  His chest pain is rather 
constant although he notices it more right after eating.  He 
has chronic hepatitis C although his liver tests are normal 
and he is not treated for it.  Physical examination showed 
him to be normocephalic with his pupils appearing equal.  His 
neck was supple.  His lungs were clear to auscultation.  He 
had normal sinus rhythm.  His abdomen was obese and nontender 
without palpable organs or masses.  His neurologic exam was 
grossly intact.  The assessment was GERD and hepatitis C.  He 
was scheduled for an EGD an upper gastrointestinal series, 
and was prescribed Prilosec 20 mg twice daily.  

In an ambulatory treatment note three days later, it was 
noted that the veteran has continued symptoms of abdominal 
bloating, heartburn, regurgitation, halitosis on Prilosec.  
Physical examination of the abdomen revealed it to be soft, 
nontender with positive bowel sounds.  The assessment was 
GERD.  

The veteran underwent an EGD in June 2005 and the final 
impression was hiatal hernia with a short Barrett's 
esophagus.  A biopsy was taken of the esophagus which showed 
squamous and glandular gastric type mucosa with chronic 
inflammation.  There was no evidence of goblet cell 
intestinal metaplasia.  The resulting assessment was hiatal 
hernia and GERD with chronic inflammation.  He was started on 
40 mg of Prilosec before meals.  A September 2005 treatment 
note indicates that the upper gastrointestinal series taken 
revealed a small hiatal hernia more prominent compared to 
prior exams and a large amount of gastroesophageal reflux.  
The veteran reported feeling much better on the double dose 
of Prilosec.  

The veteran underwent another VA examination in November 
2005.  On review of his medical history, the veteran reported 
last working in 1992 and claimed that he has not gone back to 
work since then because of ongoing severe chest pain, 
sweating, acid reflux, nauseousness, intermittent vomiting, 
daily irregular stools progressing from constipation to 
diarrhea and intermittent stool incontinence, and for these 
reasons he has been unable to return to work either actively 
or sedentarily.  He denied vomiting up any blood and having 
any black tarry stool or bright red blood per rectum.  He 
denied losing any weight in the last 24 months.  He did 
report persistent symptoms of diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  In addition, he reported constant upper 
esophageal reflux symptoms with difficulty swallowing both 
solids and liquids.  He claimed that, several times per week, 
he will vomit up food that seems hard to pass.  He reported a 
history of esophageal reflux disease with a large hiatal 
hernia for which he underwent a Nissen fundoplication 
surgical repair in 1993 with only minimal improvement in the 
reflux symptomatology.  His current medications include 
omeprazole (Prilosec) two capsule twice a day, a Magic Bullet 
stool softener, loratadine, hemorrhoidal rectal 
suppositories, atenolol for hypertension, Zantac one table 
twice a day and sennosides for constipation.  

He further claimed diverticula and colon polyps in the past 
but none was seen on the most recent colonoscopy in 2003 and 
no ulcerations or gastritis was seen in the recent EGD in 
2005.  The only finding at the EGD was a mild hiatal hernia 
and retained food contents.  It was noted that this was 
significantly better than the EGD report seen in the early 
and late 1990s that showed considerable gastritis, duodenitis 
and esophagitis.

On physical examination, the veteran weighed 160 pounds.  The 
throat was mildly erythematous in the posterior pharyngeal 
area.  He also had mildly hyperactive bowel sounds and 
diffuse abdominal tenderness including the epigastrium and 
throughout the entire abdomen.  There was no rebound or 
rigidity but there was significant abdominal tenderness.  
Labs failed to show any anemia.  Recent upper 
gastrointestinal series done in July 2005 was reviewed and 
was otherwise normal except for a large amount of esophageal 
reflux.  The diagnoses were IBS and GERD.  

The examiner commented that the veteran is currently 30 
percent service-connected for these conditions and has 
ongoing daily moderate to severe alternating bowel habits 
with diarrhea and constipation with abdominal distress and 
moderate-severe symptoms of reflux and occasional vomiting, 
but without any anemia or weight loss.  The examiner also 
commented that, at this point, his conditions appear stable 
at his current rating and although he does have ongoing daily 
bowel problems and reflux problems it was not felt to render 
the veteran unemployable from a physical or sedentary type of 
work.

The examination was returned to the examiner for him to 
provide an opinion as to which condition of the veteran's 
(i.e., IBS and GERD) is the predominant disorder or whether 
they are of equal severity.  The examiner stated in a July 
2006 addendum to his November 2005 report that both of these 
conditions are active and moderately limiting to his ability 
to do chores, exercise, and participate in recreation and 
sports, but otherwise they only mildly interfere with his 
activities of daily living.  The examiner also stated that 
these conditions are of equal severity.

Under the circumstances, the Board finds that the veteran's 
service-connected gastrointestinal disorders are of equal 
severity.  The Board relies upon the VA examiner's July 2006 
opinion and the May 1998, April 2002 and November 2005 VA 
examination reports in making that determination.  Thus, 
evaluation of these disorders under either Diagnostic Code 
7319 for IBS or Diagnostic Code 7346 for hiatal hernia is 
appropriate.  Because the veteran is already receiving the 
maximum provided for IBS (i.e., 30 percent), the Board will 
consider whether a higher rating is warranted under 
Diagnostic Code 7346.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 30 percent for his GERD 
and IBS for the period commencing on October 1, 1993.  Again 
the evidence fails to show that the veteran's GERD is 
productive of abdominal pain, vomiting, material weight loss, 
and hematemesis or melena with moderate anemia.  Although the 
veteran reported occasional vomiting at the November 2005 VA 
examination, this is not supported by the treatment records 
from 2005.  There is no complaint in the April through 
September 2005 treatment records of vomiting.  Rather the 
complaint was of regurgitation, which is a criterion for a 30 
percent rating.  The veteran's symptoms reported in the 
treatment records are more probative than his reported 
symptoms at the VA examination because those statements were 
made contemporaneously with seeking treatment rather than 
monetary benefits.  Furthermore, although there is some 
evidence of abdominal pain, the medical evidence shows that 
it is related to his IBS rather than his GERD, since it 
apparently is in his lower abdomen and is relieved with 
defecation.  And although the veteran reported at the May 
1998 VA examination that he had lost 10 pounds over the past 
year, there was no signs of malnutrition or anemia at that 
time and subsequent medical evidence shows that the veteran's 
weight has risen to 160 pounds as of November 2005 when his 
abdomen was described as obese.  Thus, there is no evidence 
of sustained material weight loss or that the veteran's 
weight has gone up and down to such an extent over that past 
13 years to constitute a material weight loss.  Finally, 
there is no evidence that the veteran has had either 
hematemesis or melena with moderate anemia.  Thus, a higher 
rating of 60 percent is not warranted under the first set of 
criteria in Diagnostic Code 7346.  

Nor is a higher rating warranted for a combination of other 
symptoms productive of a severe impairment of health.  The 
overall disability picture shown in the treatment records is 
that the Nissen fundoplication the veteran underwent in 
August 1993 relieved the majority of the veteran's GERD 
symptoms.  The treatment records show overall that, at least 
until April 2005, the veteran's GERD symptoms have been well 
controlled by medication with only occasional flare ups.  In 
April 2005, the VA treatment records show the veteran had a 
significant flare up that continued to be problematic 
although was helped by changing and increasing his 
medication.  These medical records, however, do not show that 
the veteran's GERD symptoms have been productive of a severe 
impairment of health.  Again, there are no signs of 
malnutrition, anemia, material weight loss, etc. that would 
indicate a severe impairment of health.  Rather the veteran's 
symptoms are shown to be productive of a considerable 
impairment.  This finding is supported by the VA examiners 
findings that the severity of the veteran's GERD is 
moderately severe with daily problems, but that his symptoms 
only mildly interfere with his activities of daily living.  

Finally the Board must consider whether the severity of the 
veteran's overall disability picture warrants an elevation to 
the next higher evaluation.  The Board finds that the 
preponderance of the evidence is against that finding.  
Although in the July 2006 VA examination addendum, the 
examiner opined that the veteran's IBS and GERD were of equal 
severity.  In the November 2005 report, the examiner stated 
that both caused moderate to severe impairment.  The Board 
does not, however, equate two moderately severe impairments 
to equal a severe impairment of health warranting an 
elevation to a 60 percent rating under Diagnostic Code 7346. 

The veteran's IBS and GERD have been evaluated as 30 percent 
disabling.  After the veteran's surgery in August 1993 for 
his GERD, the treatment records show that he had immediate 
relief of his GERD symptoms and that he had little to no 
complaints for many years after his surgery.  In fact, the 
treatment records for the months following the surgery show 
he was not even on any medication for his GERD.  More 
recently, he has had intermittent flare ups which were 
brought under control with the use of medication.  The most 
severe flare up shown in the VA treatment records was in 
2005, but the 2006 treatment records fail to show any 
complaints of or treatment for the veteran's GERD.  Rather 
they show complaints of left inguinal area pain, which is 
consistent with his previous complaints relating to his IBS.    

Furthermore, there is no evidence that the veteran has 
suffered from a severe impairment of health due to his 
service-connected gastrointestinal disorders.  There has been 
no evidence of anemia.  The only evidence of disturbances in 
nutrition is a slight fluctuation in the veteran's weight but 
the most current evidence shows the veteran's weight has 
increased and his abdomen is described as obese.  Thus, there 
is no evidence of malnutrition or significant weight loss.

Because both conditions are fairly well controlled by the use 
of medication and only mildly affect the veteran's activities 
of daily living and he occasionally has flare ups, the Board 
finds that the veteran's disability picture relating to his 
GERD and IBS is no more than 30 percent disabling and does 
not warrant elevation to the 60 percent disability rating 
under Diagnostic Code 7346.  

The Board notes that it has considered whether the veteran's 
service-connected gastrointestinal disorders may be rated 
under any other diagnostic code related to the digestive 
system, but finds that there is not one that is comparable.  
Diagnostic Code 7307 evaluates hypertrophic gastritis, but 
the criteria for a 60 percent disability rating require a 
showing of chronic gastritis with severe hemorrhages or large 
ulcerated or eroded areas, which the evidence in this case 
does not show.  

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent for his 
service-connected gastrointestinal disorders for the period 
commencing on October 1, 1993.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable, and the veteran's claim 
must be denied.

III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
In reaching such a determination, the central inquiry is 
whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2006).  

The veteran is service-connected for two gastrointestinal 
disabilities that are rated together as 30 percent disabling.  
He is also service-connected for tinea versicolor, but this 
is rated as noncompensable.  Thus, the veteran's combined 
disability rating is 30 percent, and he does not meet the 
minimum schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a) (2006).  However, it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities be rated as totally disabled.  
Therefore, the veteran may still be eligible for extra-
schedular consideration by the Director, Compensation and 
Pension Service, if the evidence shows that he is 
unemployable by reason of his service-connected disabilities.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

As previously indicated, the veteran's service-connected 
disabilities consist of his GERD and IBS (evaluated as 30 
percent disabling) and tinea versicolor (evaluated as 0 
percent disabling).  The evidence shows he has a high school 
education, and no higher education except for the training he 
received in service for his MOS as an Equipment Storage 
Specialist.  His work history since leaving the service in 
1975 shows he held approximately six positions from August 
1975 to August 1992.  He worked in various positions 
including as a body welder for an automobile manufacturer, an 
inventory specialist, a medical supply technician for two 
hospitals, a mental health assistant, and a tire technician 
for a tire company.  The evidence shows that the veteran has 
not worked since August 1992.

Records from the Social Security Administration (SSA) were 
obtained.  These records show that the veteran initially 
applied for disability benefits with SSA in December 1992 
based upon diverticular disease, gastrointestinal disease, 
bowel syndrome and spina bifida.  In a decision dated in 
February 1993, SSA denied the veteran's initial application 
on the ground that his conditions were not severe enough to 
keep him from working as a Medical Supply Technician.  This 
decision was affirmed in March 1993, September 1993 and 
December 1993.  In November 1994, SSA granted the veteran SSI 
benefits and established the date of disability as April 29, 
1994.  This grant, however, was for disorders of the back and 
hepatitis, which are nonservice-connected disabilities, and 
not due to the veteran's service-connected disabilities.  The 
veteran has since been receiving SSI benefits from SSA for 
these disabilities.  There is no record that SSA has added 
the veteran's service-connected disabilities to its list of 
disabilities causing the veteran to be considered 
unemployable for SSA purposes.

The veteran has undergone multiple VA examinations.  Despite 
reporting that he has not returned to work due to his 
gastrointestinal symptoms, no finding has been made that the 
veteran's service-connected disabilities cause him to be 
unemployable.  At the most recent VA examination in November 
2005, the veteran reported that he last worked in 1992 and 
has not gone back to work since because of ongoing severe 
chest pain, sweating, acid reflux, nauseousness, intermittent 
vomiting, daily irregular stools progressing from 
constipation to diarrhea and intermittent stool incontinence 
making him unable to return to work either actively or 
sedentarily.  The examiner's assessment, however, was that, 
at this point, the veteran appears stable on his current 
regimen and, although he does have ongoing daily bowel and 
reflux problems, it was not felt that they render the veteran 
unemployable from either a physical or sedentary type of 
work.  

At a hearing held at the RO before a hearing officer in 
February 1993, the veteran testified that he was told by one 
of his doctors that he is physically limited to work and do 
the activities he had done in the past.  He also testified 
that he was either terminated or asked to leave his various 
positions held between 1980 and 1992 because of too many sick 
days related to his service-connected gastrointestinal 
disorders, including that he lost his last job due to these 
disorders.  

He also testified, however, that he did not seek any medical 
treatment for these disorders until 1988 but treated them 
with over the counter medication.  Medical records from 1988 
to 1989 show only one treatment record for complaints of 
blood in his stool.  The remaining treatment records show 
that the veteran was treated mostly for complaints of low 
back pain due to a work-related injury.  The next treatment 
for any gastrointestinal complaints per the medical records 
was not until November 1991.  

VA treatment records show that in December 1992 the veteran 
was seen for the first time in the GI Clinic at the VA 
Medical Center.  The treatment note is the first record of 
post-service complaints regarding the veteran's GERD.  He 
reported having symptoms such as dyspepsia, dysphagia, 
stomach pain, nausea, belching, regurgitation, and heartburn.  
He also reported that these symptoms have occurred 
intermittently approximately once a year.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  Rather the evidence shows that the veteran has 
been unable to work since April 1994 mainly due to his 
nonservice-connected disabilities.  Thus the veteran's claim 
is not appropriate for referral to the Director, Compensation 
and Pension Service, for extra-schedular consideration for a 
TDIU.

The Board acknowledges that it appears the veteran lost his 
job in August 1992 due to his hospitalization for his 
service-connected lower gastrointestinal tract disorder.  But 
there is no evidence to corroborate the veteran's testimony 
that he lost previous jobs between 1980 and 1992 because of 
taking too many sick days because of his gastrointestinal 
disorders.  On the contrary, the veteran did not seek 
treatment for any gastrointestinal disorders until 1988, and 
again not until August 1992.  Rather the main complaint shown 
in the treatment records in 1988 and 1989 is related to the 
veteran's low back disorder from a work-related injury 
received when he was working for the automotive manufacturer.  
Furthermore, at the December 1992 GI clinic consult, the 
veteran reported that his GERD symptoms were intermittent 
occurring approximately once a year.  This is inconsistent 
with the veteran's testimony that he lost too many days from 
work because of his symptoms.  

In addition, although the veteran may have lost his job in 
August 1992 due to his inpatient treatment for his lower 
gastrointestinal tract disorder, the veteran was denied 
disability by SSA in December 1992 for that disorder.  His 
was eventually granted Social Security Insurance (SSI) 
benefits, but this was for his back disorder and hepatitis C, 
neither of which are service connected.  It appears the 
veteran continues to receive SSI benefits for his back 
disorder and hepatitis C.  There is no record that the 
veteran's gastrointestinal disorders are considered by SSA to 
be disabling for employment purposes.

Finally, the medical evidence fails to show that the 
veteran's service-connected gastrointestinal disorders are so 
severe that they substantial interfere with his ability to 
obtain and sustain employment.  The VA treatment records show 
that since August 1993, the veteran's gastrointestinal 
disorders have been fairly well controlled on medication.  
And although the November 2005 VA examiner indicated they are 
a moderately severe nature, the examiner also opined that 
they would not render the veteran unemployable from either a 
physical or sedentary type of work.  

Thus, the Board finds that the evidence shows that the 
veteran is currently unemployable due to his nonservice-
connected disabilities, namely his back disorder and 
hepatitis C, and that the veteran's service-connected 
gastrointestinal disorders, although moderately severe, only 
mildly impact his activities of daily living and do not 
render him unable to attain and follow substantially gainful 
employment.  The veteran's claim must, therefore, be denied.  

IV.  Conclusion

In conclusion, the Board notes that this matter is the 
subject of a remand from the Court of Appeals for Veterans 
Claims pursuant to a Motion for Joint Remand.  In the Motion 
for Joint Remand, five deficiencies in the prior Board's 
decision were raised.  The Board believes it has addressed 
all of these deficiencies in its decision but will comment on 
them here for clarification.

The first deficiency identified was the Board's determination 
that the veteran's IBS was the veteran's predominant 
disability.  As addressed above, the Board found for that the 
veteran's IBS was the predominant disability from August 1992 
to January 1993 and, thereafter, it was the veteran's GERD.  
This decision was based upon the VA treatment records that 
showed treatment for the veteran's lower gastrointestinal 
tract disorder until January 1993 when it appears his upper 
gastrointestinal tract disorder became the most severe and 
required treatment.  

For the period commencing October 1993, the Board found that 
both conditions were of equal severity.  This was based on 
both the VA treatment records and the opinion of the VA 
examiner provided in July 2006.

The second deficiency identified was that the Board misstated 
the evidence relating to the significance of the veteran's 
weight loss.  The Board addressed this issue by looking at 
the veteran's weight during the two specific periods of 
November 1991 to August 1993 and October 1993 to the present.  
For the period of November 1991 to August 1993, the Board 
found that although the veteran had a significant weight loss 
recorded in July 1992, it was not attributable to the 
veteran's gastrointestinal disorders because the VA treatment 
records indicated that it was due to the veteran's poor 
eating habits in that he skipped meals due to his busy 
schedule.  The fact that the veteran regained the weight 
within four months is an indication that he was not suffering 
from malnutrition or an impairment of his ability to gain 
weight due to his gastrointestinal disorders.  

As for the period commencing October 1993, the Board found 
that there was no material weight loss.  The only reported 
weight loss was at the May 1998 VA examination where he 
reported losing 10 pounds within one year.  The most recent 
medical evidence shows, however, that the veteran has not 
been losing weight at all but actually gaining weight and his 
abdomen was described in the November 2005 VA examination as 
obese.  Furthermore there is no evidence that the veteran has 
suffered from malnutrition.  Thus the weight loss during this 
period is not material because it was not a sustained weight 
loss indicative of malnutrition due to the veteran's service-
connected gastrointestinal disorders.

The third deficiency identified was that the Board did not 
adequately explain why, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), the veteran was not entitled to a 
staged rating for GERD, particularly during that period 
leading up to his August 1993 surgery.  As discussed above, 
the Board found that the medical evidence was not consistent 
with the criteria for a 60 percent disability rating under 
Diagnostic Code 7346 and thus a disability rating higher than 
30 percent for GERD was not warranted.  The veteran's GERD 
symptoms shown in the treatment records leading up to his 
August 1993 surgery are most consistent with the rating 
criteria for a 30 percent disability rating under Diagnostic 
Code 7346.  The Board acknowledges that there is some 
evidence that the veteran was in a wheelchair allegedly due 
to generalized body pain and weakness caused by his 
gastrointestinal disorders, but the Board found that the 
reason for the veteran's use of the wheelchair was 
questionable.  The only evidence regarding the use of the 
wheelchair is a statement from one of the veteran's private 
doctors that he had used the wheelchair since March 1993 for 
generalized body pain and weakness.  But there are no 
treatment records showing the cause of his complaints of 
generalized body pain and weakness.  The VA treatment records 
never recorded that the veteran had such problems or that he 
required the use of a wheelchair because of his 
gastrointestinal disorders.  The Board also noted that the 
veteran had a long history of low back pain and leg pain due 
to a work related injury long before 1993.  Thus the Board 
found that the veteran's use of the wheelchair itself was 
insufficient to grant an increased rating to 60 percent for 
the veteran's GERD.  Thus a staged rating under Fenderson for 
the period prior to the veteran's August 1993 surgery is not 
warranted by the evidence.

As for the period after the veteran's surgery, the Board is 
of the opinion that the medical evidence actually shows that 
the veteran's GERD symptoms were greatly reduced and 
questions whether a 30 percent disability rating is warranted 
by the evidence for the veteran's GERD immediately after the 
surgery and until its most recent flare up in 2005.  However, 
given that the veteran also had symptoms of IBS during that 
time, the Board declined to reduce the veteran's rating 
because his overall disability picture was consistent with a 
30 percent disability rating.  However, at no time does the 
evidence show that the veteran's disability picture warrants 
a 60 percent rating under Diagnostic Code 7346.

The fourth deficiency identified was that the Board failed to 
adequately address the veteran's claim for TDIU because it 
did not sufficiently explain why the veteran was not entitled 
to extra-schedular consideration under 38 C.F.R. § 4.16(b).  
As set forth above, the Board has set forth in detail why it 
finds that the veteran is not entitled to extraschedular 
consideration for TDIU.

Finally, the fifth deficiency identified was that the Board 
violated the reasons and bases requirement of 38 U.S.C.A. 
§ 7104(d)(1) and Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), by making conclusory statements that were not 
adequately supported by its discussion.  The Board believes 
that it has adequately addressed any prior deficiencies in 
this area by making sure that it has cited to the evidence 
supporting its conclusions.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  The benefit of the doubt doctrine is, therefore, not 
applicable, and the veteran's claims must be denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for irritable bowel syndrome (IBS) and 
gastroesophageal reflux disease (GERD) is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


